06/15/2020
                  IN THE SUPREME COURT OF TENNESSEE
                              AT JACKSON
                               November 6, 2019 Session

  STEPHEN P. GELLER v. HENRY COUNTY BOARD OF EDUCATION

                   Appeal by Permission from the Court of Appeals
                         Chancery Court for Henry County
                     No. 22822 Carma Dennis McGee, Judge
                      ___________________________________

                             No. W2017-01678-SC-R11-CV
                        ___________________________________



In this appeal, we apply the Teacher Tenure Act to the transfer of a tenured teacher,
working as a school administrator, for lack of proper credentialing. The plaintiff school
administrator challenges the decision of the director of schools to transfer him to a
teaching position because the plaintiff did not have an administrator license. The trial
court upheld the transfer. The Court of Appeals reversed. It held that a regulation
required the director to review the administrative duties the plaintiff had performed in the
past in order to determine whether an administrator license was required, and that the
director’s failure to do so rendered his transfer decision arbitrary and capricious. Under
Tennessee caselaw, judicial review of a school system director’s decision to transfer a
teacher must be conducted in light of the director’s broad discretion to make such
decisions. The proof showed that the director and the board of the school system had
established certain priorities for its administrators. Absent an administrator license, in the
upcoming school year, the regulation would have precluded the plaintiff from performing
duties consistent with the school system’s priorities. Consequently, the director’s failure
to consider the plaintiff’s past work did not render the transfer decision either arbitrary or
capricious. Under these circumstances, we hold that the plaintiff failed to meet his
burden of proving that the transfer decision was not made in good faith and was arbitrary,
capricious, or improperly motivated. We reverse the decision of the Court of Appeals
and affirm the trial court’s judgment in favor of the school board.
   Tenn. R. App. P. 11 Appeal by Permission; Judgment of the Court of Appeals
              Reversed; Judgment of the Chancery Court Affirmed

HOLLY KIRBY, J., delivered the opinion of the court, in which JEFFREY S. BIVINS, C.J.,
CORNELIA A. CLARK, SHARON G. LEE, and ROGER A. PAGE, JJ., joined.

Christopher C. Hayden and Katherine Cherry Wallace, Jackson, Tennessee, for the
appellant, Henry County Board of Education.

Richard Colbert, Nashville, Tennessee, for the appellee, Stephen P. Geller.

Garrett Knisley and Ben Torres, Nashville, Tennessee, for Amicus Curiae Tennessee
School Boards Association.

Charles W. Cagle and George S. Scoville, Nashville, Tennessee, for Amicus Curiae
Tennessee Organization of School Superintendents.



                                       OPINION

                      FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff/Appellee Stephen P. Geller began working as an educator in the Henry
County School System (“School System”) in 1990. Between 1990 and 2006, Mr. Geller
worked in a variety of capacities within the School System, including assisting with
special needs students, working with at-risk high school students in their senior year in
need of guidance, and teaching history, English, and economics. He held a valid teaching
license and was granted tenure.

       In 2006, the director of the School System, Rick Kriesky, appointed Mr. Geller to
the position of assistant principal of Henry County High School (“HCHS”). HCHS had
two assistant principals; both reported to the principal, who assigned daily job duties.
Director Kriesky required Mr. Geller to obtain his master’s degree within two years,
which Mr. Geller did. Director Kriesky did not require Mr. Geller to obtain an
administrator license. Mr. Geller never obtained such a license.


                                          -2-
      In approximately March 2010, Samuel Miles became the new director of the
School System. At the time of his appointment, Director Miles did not inquire about the
administrator license of Mr. Geller or any other assistant principal.

       During 2011 and 2012, Mr. Geller attended a state-sponsored academy in
Nashville for assistant principals. At the conclusion of the academy, the organizers asked
each attendee to complete a form. The purpose of the form was to advance a Beginner
Administrator License (“BAL”) to a Professional Administrator License (“PAL”).1 Even
though he did not have any type of administrator license to advance, Mr. Geller filled out
the form and turned it in. The completed form was submitted to the Tennessee
Department of Education.

       In response to the mistaken request to advance Mr. Geller’s administrator license,
a research and license specialist with the Department of Education, Dr. Kenneth Nye,
sent Mr. Geller a letter dated May 26, 2012, with a copy to Director Miles. The letter
noted that Mr. Geller, though working as an assistant principal, did not have any type of
administrator license to advance. It recited the requirements for an administrator license
and outlined how Mr. Geller could obtain one:

              This letter is to inform you that our office has denied the application
       for advancement to the Professional Administrator License which was
       received in our office on March 7, 2012. The reason for the denial is you
       do not currently hold a Beginner Administrator License from which to
       advance to the Professional Administrator License. Your state license file
       does not indicate a previous application for the BAL license or that you
       attempted and passed the required Praxis SLLA2 exam to obtain the BAL
       license.

             Please note that beginning with the 2009-10 school year, the State
       Board of Education has required educators serving as an assistant principal
       with more than 50% time of instructional leadership responsibilities to hold
       an administrator license. Educators serving as a principal or instructional
       1
          In Tennessee, Instructional Leadership Licenses (Aspiring, Beginning, Professional, and
Exemplary) have replaced Beginner Administrator Licenses and Professional Administrator Licenses.
The differences between the instructional leadership licenses and the older beginning and professional
administrator licenses are not relevant to the issues in this appeal.
       2
         “SLLA” stands for “School Leaders Licensure Assessment,” and Praxis is a comprehensive test
associated with licensure for school administrators.
                                                -3-
      supervisor have always been required to hold an administrator license.
      Your employment record indicates servi[ce] as an assistant principal
      starting with the 2006-07 school year.

             Your state license file indicates completion of a Master’s degree at
      Bethel University in 2008. I suggest you contact the university so they can
      assist you in determining what else must be completed along with the
      Praxis SLLA exam to be eligible for the new administrator license called
      the Instructional Leadership License – Beginning (ILL-B). The standards
      for the BAL license went out of effect September 1, 2011 after the State
      Board of Education adopted new administrator licensing standards in 2008-
      09. You will not be able to apply for an initial BAL license as the
      standards for that administrator license have expired. However, you and
      the employing Tennessee school system can apply for the “Aspiring” level
      of the new administrator license (i.e. ILL-A) while serving as an assistant
      principal once you are admitted to the new Leadership Program.

              Once you complete requirements to obtain the ILL-B license, you
      can complete the requirements for advancing to the professional level of
      that license (i.e. ILL-P) if you are serving in an administrator position.
      Bethel University can recommend you for the ILL-B license based upon
      completion of the new Leadership Program requirements which include
      passing the Praxis SLLA exam.

Thus, Dr. Nye’s letter informed Mr. Geller that the State Board of Education “required
educators serving as an assistant principal with more than 50% time of instructional
leadership responsibilities to hold an administrator license” and suggested he contact the
university from which he received his master’s degree about obtaining an administrator
license.

      Director Miles received his copy of Dr. Nye’s letter on approximately June 5,
2012. From reading the letter, Director Miles learned that Mr. Geller had no form of
administrator license, not even a beginner license.

        By the time Director Miles received his copy of Dr. Nye’s letter, Mr. Geller had
already received written notice of his assignment as an assistant principal at HCHS for
the upcoming 2012-2013 school year. Director Miles called Mr. Geller to arrange a
meeting to discuss the letter. Due to Mr. Geller’s travel schedule, the two did not meet
until June 28, 2012.
                                          -4-
        In the June 28 meeting, Director Miles referred to Dr. Nye’s letter and told Mr.
Geller that he had to have an administrator license to serve as an assistant principal.
Director Miles asked Mr. Geller whether he could get an administrator license before the
start of the new school year, and Mr. Geller indicated that was not possible.3 By the end
of the meeting, it was apparent that Mr. Geller was not going to be returning to HCHS as
an assistant principal. Mr. Geller told Director Miles he could retire at the end of the
2012-2013 school year but needed to keep his health insurance until then. Director Miles
offered to find Mr. Geller a one-year position within the School System.

       Director Miles transferred Mr. Geller to a position as a teacher at the Alternative
School, a non-administrative position within the School System. In addition, Director
Miles arranged for Mr. Geller to receive a salary supplement to assist the Alternative
School’s principal with administrative duties. Mr. Geller received official notice of the
transfer in August 2012.

       The school district sent Mr. Geller a contract setting out the terms of the
reassignment. When Director Miles received the executed contract in mid-September, he
saw Mr. Geller had written a note at the bottom of the document: “I believe I was
wrongfully removed as Assistant Principal at Henry County High School and am signing
this contract only as a matter of financial necessity.” After he saw the notation, Director
Miles met with Mr. Geller about his concerns. Mr. Geller objected to the decrease in pay
associated with the transfer, so Director Miles offered to let him serve as a Common Core
auditor for supplemental pay. Mr. Geller declined.

        Mr. Geller served in the new position for a year. He then retired.

      Eventually, Mr. Geller filed a lawsuit against the Henry County Board of
Education (“Board”) in the Chancery Court for Henry County.4 The suit alleged



        3
            There is some dispute about the details of the conversation at the June 28 meeting.
        4
           Before he filed suit against the Board, Mr. Geller appealed his reassignment to the school
district complaint manager, alleging age discrimination. The district manager determined that allegations
were unsubstantiated, and Mr. Geller appealed to the Board. The Board affirmed the reassignment. Mr.
Geller subsequently filed a federal lawsuit, alleging age discrimination. It was dismissed. Geller v.
Henry Cnty. Bd. of Educ., No. 13-1196, 2014 WL 4444048, at *7 (W.D. Tenn. Sept. 9, 2014), aff’d, 613
F. App’x 494 (6th Cir. 2015).

                                                     -5-
unlawful transfer under a provision of the Tennessee Tenure Teacher Act, Tennessee
Code Annotated section 49-5-510.5
       After discovery, the chancellor conducted a bench trial in which she heard
testimony from Mr. Geller, Director Miles, and other witnesses. Much of the testimony
either described Mr. Geller’s duties as assistant principal or discussed instructional
leadership.

      Mr. Geller testified at the outset of the trial. He outlined his history with the
School System, and he detailed his job duties after he became assistant principal at
HCHS in 2006. Until the 2010-2011 school year, Mr. Geller was the chief disciplinarian
of the two assistant principals at HCHS. As such, he spent 70-80% of his time
implementing discipline.6

        Mr. Geller’s job duties changed in the 2010-2011 school year. The other assistant
principal at HCHS took over most of the disciplinary duties from Mr. Geller and also
monitored students and performed teacher evaluations. In turn, Mr. Geller assumed
lunchroom monitor duties for two hours each day. He frequently walked the halls of
HCHS to ensure students were where they were supposed to be. Mr. Geller also oversaw
grounds maintenance, interacted with vendors, made bank deposits, ran fire and safety
drills, and conducted observations for teacher evaluations. The responsibility for
evaluating teachers was shared among all the school administrators, so Mr. Geller spent a
relatively small amount of time on it. For one month each summer, Mr. Geller kept the
school building open for sporting events and a free meal program.

       Additionally, during the 2010-2011 school year, Mr. Geller led an advisor/advisee
program aimed at increasing student performance. Mr. Geller developed the curriculum
for the program. Mr. Geller also oversaw all meetings of the school’s professional

        5
            Tennessee Code Annotated section 49-5-510 provides:

        The director of schools, when necessary to the efficient operation of the school system,
        may transfer a teacher from one location to another within the school system, or from one
        type of work to another for which the teacher is qualified and licensed; provided, that
        transfers shall be acted upon in accordance with board policy.

Tenn. Code Ann. § 49-5-510 (2016).
        6
         At one point, Mr. Geller “requested that the other administrators do paddling” for him because
he developed a tear in his rotator cuff that made “paddling” difficult. Once that was healed, he said, “I
went back to paddling.”
                                                  -6-
learning communities, which were collaborative teams of teachers that met to discuss
instructional improvement.

       After outlining his job history with the School System, Mr. Geller noted that the
principal of HCHS gave him an excellent evaluation as assistant principal for the 2011-
2012 school year, the highest rating. Director Miles’ transfer of Mr. Geller took place
after Mr. Geller had received the principal’s evaluation.

        Mr. Geller explained that, at the conclusion of the state-sponsored academy for
assistant principals, he filled out the form for advancement of an administrator license
because an academy organizer handed the form to all of the participants and directed
them to fill it out. Mr. Geller did not have an administrator license to advance, but he
filled out the form without paying much attention to it and handed it in.

       Mr. Geller received the response letter from Dr. Nye after he returned home from
an out-of-town trip. At the same time, he got a telephone message from Director Miles
that he wanted them to meet about the Nye letter. They met on June 28.

       At the June 28 meeting, Mr. Geller testified, Director Miles asked him what he
was going to do about the Nye letter and indicated that he had to have an administrator
license to continue as an assistant principal. Mr. Geller responded that, when Director
Kriesky hired him, all he needed was a master’s degree to serve as assistant principal; no
administrator license was required. He outlined for Director Miles how he spent his time
at HCHS, to demonstrate that he had spent less than 50% of his time engaged in
instructional leadership, as referenced in the State Board of Education standards.
According to Mr. Geller, Director Miles responded that “things had changed” and
commented that he would be a liability without an administrator license.7

       Mr. Geller testified that Director Miles asked him whether he could get an
administrator license before the start of the new school year. Mr. Geller indicated that
was not possible; he would have to complete fifteen-to-eighteen credit hours and pass the
Praxis exam by August. Mr. Geller said that, in their conversation, Director Miles did
not mention his working to obtain an administrator license while continuing as an
assistant principal at HCHS. Had Director Miles offered him the opportunity to get his

        7
          Mr. Geller said he asked Director Miles to contact Dr. Nye to clarify the requirements in the
letter and also to contact the HCHS principal to confirm Mr. Geller’s duties, but Director Miles did not
contact either of them.

                                                 -7-
administrator license during the 2012-2013 school year while continuing as assistant
principal, Mr. Geller said, he would have done so.8

       By the end of the meeting, Mr. Geller surmised Director Miles was not going to
permit him to return to HCHS as an assistant principal. Consequently, he told Director
Miles he could retire at the end of the 2012-2013 school year but emphasized that he
needed to keep his health insurance until then. Director Miles offered to find Mr. Geller
a one-year position within the School System. Mr. Geller later learned that he would be
transferred to a teaching position at the Alternative School.9

       In his testimony, Mr. Geller maintained that, as assistant principal at HCHS, he
spent most of his time performing functions that did not constitute instructional
leadership. Disciplining students, his main duty prior to the 2010-2011 school year, was
something Mr. Geller did not consider to be instructional leadership. Mr. Geller
acknowledged he spent less time disciplining students during the 2010-2011 school year,
but he maintained he still engaged in instructional leadership less than 50% of the time.
He said he would not have retired at the end of the 2012-2013 school year had he been
permitted to remain an assistant principal at HCHS.

       Lennie McFerren served as principal of HCHS while Mr. Geller was assistant
principal, from 2007 until the transfer. Mr. McFerren testified that Mr. Geller’s duties
included student discipline; monitoring the lunchroom, hallways, restrooms, and grounds;
and occasionally monitoring teachers. He defined instructional leadership as “a group of
people [with] the same goal in education.” According to Mr. McFerren, Mr. Geller spent
most of his time supervising students; he said Mr. Geller never spent more than 50% of
his time on instructional leadership.

       Betsy Allison served as assistant principal at HCHS for several years with Mr.
Geller, from fall 2007 through spring 2010. She held an administrator license. Ms.

        8
           Mr. Geller acknowledged that the letter from Dr. Nye outlined how he could obtain an
“aspiring” administrator license while continuing to serve as an administrator. He said he did not apply
for an aspiring administrator license because he was focused on the fact that he had not spent over 50% of
his time on instructional leadership and consequently was convinced that he did not need any type of
administrator license. He also assumed that Director Miles had to affirmatively offer that option to him,
which he insisted Director Miles did not do.
         9
           Mr. Geller’s teaching position at the Alternative School had a base salary of $49,342. In
addition, Mr. Geller was to receive $1,000 to assist the school’s principal with administrative duties, for a
total compensation of $50,342. This amount was about $10,000 less than Mr. Geller would have made as
assistant principal.
                                                   -8-
Allison’s duties included teacher evaluations, helping with curriculum and instruction,
classroom organization, bus duty, and bathroom duty. Ms. Allison broadly defined
instructional leadership as “anything and everything that goes on in and around the
school.” In her view, school administrators are to do whatever is needed to enable
teachers to use their classroom time for instruction. In this respect, she considered almost
all duties performed by assistant principals to fall within the realm of instructional
leadership.

       The trial court also heard testimony from the HCHS assistant principal who took
Ms. Allison’s place, Timothy Mason. Mr. Mason attended the academy for assistant
principals with Mr. Geller for the purpose of advancing his administrator license from the
beginner level. Mr. Mason considered many of his duties as assistant principal to be
managerial in nature, “things like school climate, safety, discipline, making sure teachers
have the supplies they need, making sure kids get to class on time.” Examples of
instructional leadership, he said, were things like “[b]eing in the classroom evaluating
teachers” and “making sure good instruction [was] happening.” Mr. Mason agreed that
monitoring building conditions, monitoring the school cafeteria, and student discipline
were managerial functions that did not involve instructional leadership. According to Mr.
Mason, during the time Mr. Geller served at HCHS with him, Mr. Geller had the more
academic role of the two assistant principals.

       Director Miles testified as well. He said that, when he began his tenure as
Director of the School System, he did not check the credentials of school administrators
such as Mr. Geller. He had no reason then to doubt that Mr. Geller or the other assistant
principals had the appropriate licensure. When Mr. Geller and the other assistant
principal at HCHS, Mr. Mason, attended the academy for assistant principals, Director
Miles received a travel request for their attendance. At that time, Betsy Allison told
Director Miles that both Mr. Mason and Mr. Geller were attending the academy in order
to advance from a beginner administrator license to a professional administrator license.10

       When Director Miles received his copy of Dr. Nye’s letter to Mr. Geller, he
learned Mr. Geller in fact had no administrator license to advance. He did not clearly
remember the details of the ensuing June 28 meeting with Mr. Geller about the letter. He
remembered asking Mr. Geller about obtaining an administrator license, telling him he
could start the program to get an administrator license, and giving Mr. Geller the
opportunity to say that he was working toward an administrator license, as outlined in Dr.


       10
            Mr. Mason had a beginner administrator license, but Mr. Geller did not.
                                                   -9-
Nye’s letter. Instead, Mr. Geller refused to obtain the license and had no plan for doing
so.

       After the June 28 meeting, Director Miles decided he had to transfer Mr. Geller
from the assistant principal position. The principal’s evaluation of Mr. Geller’s
performance as assistant principal had no bearing on Director Miles’ decision because the
question was one of licensure. Director Miles did not check with the principal of HCHS
to see if Mr. Geller had spent more than 50% of his time on instructional leadership. He
said his decision was based on Dr. Nye’s letter to Mr. Geller as well as Director Miles’
experience as an educator. Director Miles believed that, to hold an administrator position
in the School System, administrator or supervisory certification was required, and he
never considered whether he had the power to waive that requirement. In 24 years as an
educator, Director Miles testified, he’d never worked with anyone in an administrator
position who did not have an administrator license.

         Director Miles described instructional leadership as “having the capacity to deal
within the school—a focus, a keen focus, on teaching and learning” with an “end result of
. . . great classroom instruction that leads to every student growing every year, every day,
every week of the school year.” He understood that, at times, other things had to be
done, but “the main focus of administration should be on instruction, teaching and
learning in the school.”

       Director Miles testified that having instructional leaders in administrator positions
was “the single most important thing other than classroom instruction that takes place in a
school.” He said student improvement required trained and credentialed leaders and
administrators who were “well-versed in what good classroom teaching looked like and
how to organize and develop a . . . school improvement plan[] that would lead to student
improvement.” He described instructional leadership as “a huge key to success of
schools.”

       When he became the School System’s Director in 2010, Director Miles testified,
he “received a letter from the State saying our high school was in . . . the bottom 10
percent in achievement of all nontitle schools.” Improving that situation, he felt,
depended on training and having administrators involved in instructional leadership. To
that end, Director Miles trained the district’s administrative leaders to implement
professional learning communities focused on improving classroom instruction and
curriculum and created instructional leadership teams to analyze data related to student
progress and use the data to improve instruction within the schools.

                                           - 10 -
       Based on his experience, Director Miles felt that the training associated with
getting the required administrator license was as important as the license itself. He
understood it was a Board priority that administrative certification was required to serve
as an administrator in the School System. This was “the direction our district was
moving in.” Director Miles said, “it was our intent in the best interest of Henry County
that we have administrators that were properly licensed.” Had he left Mr. Geller in place
as assistant principal at HCHS, “[h]e would have been the only administrator. . . not to
hold professional licensure in the entire county. . . and I felt that was not in the best
interest of Henry County.” For those reasons, Director Miles said, he transferred Mr.
Geller from the position of assistant principal at HCHS.

       The trial court took the case under advisement and later entered detailed findings
of fact and conclusions of law. The factual findings on what happened largely aligned
with Mr. Geller’s recounting of the events. However, the trial court credited Director
Miles’ testimony about the need for assistant principals to hold an administrator license
and his motivation in transferring Mr. Geller. It found:

      29.    Miles had the responsibility of ensuring that all licensed employees
      of the school system had the appropriate license for their positions. He
      never questioned whether Plaintiff was qualified to be an assistant principal
      until he received the letter from Nye in June, 2012.

      30.    Miles had assumed that Plaintiff had been working toward an
      administrator’s license when he signed the application for license upgrade
      after Plaintiff had been to the Assistant Principal’s Academy. Miles
      believed that every administrator had to have a license and had never
      worked with one who did not. Miles never considered that he had the
      power to waive the licensing requirements.

      31.    Miles did not investigate whether Plaintiff spent more than 50% of
      his time in instructional leadership but believed that it was not in the best
      interest of the school for Plaintiff to remain in that position because he was
      the only administrator in the county without an administrator’s license.

      32.    Miles would have allowed Plaintiff to remain as Assistant Principal
      until he received the Nye letter. That letter was the first notice Miles had
      that Plaintiff did not have some type of administrator’s license. Miles
      further testified that he would have kept Plaintiff in the same position had

                                          - 11 -
       Plaintiff stated that he would start obtaining his administrator’s licensure.
       The Court finds his testimony credible.

       33.    Miles did not consider Plaintiff’s evaluation scores because he
       believed those to be irrelevant if Plaintiff did not hold the correct licensure
       for his position. Miles maintains that his sole reason for transferring
       Plaintiff was because he had no administrator’s license and, therefore,
       Miles believed he had no choice. The Court finds his testimony credible.

The trial court concluded Director Miles “believed that the transfer of Plaintiff from his
position as HCHS Assistant Principal was necessary to the efficient operation of the
school system. Although Plaintiff was a highly qualified teacher in at least two subjects,
he did not possess any type of administrator’s license.” It found that “Director Miles
believed that Plaintiff was required to hold an administrator’s license, and that Plaintiff’s
failure to do so prohibited him from continuing as Assistant Principal” and held that
“Plaintiff’s failure to hold an administrator’s license was the sole reason for his transfer.”

       The trial court rejected Mr. Geller’s argument that he should not have been
transferred because, as an assistant principal, he had spent less than 50% of his time on
instructional leadership:

              Plaintiff relies on the “50% rule” as a justification for never
       obtaining an administrator’s license.         Said rule requires that any
       administrator who spends more than 50% of his or her time in instructional
       leadership hold an administrator’s license. The term “instructional
       leadership” is not specifically defined in any statute or regulation. Several
       veteran educators testified before this Court and each held their own beliefs
       as to the meaning of the term. Therefore, it was reasonable for Miles to
       believe that the term was defined differently than Plaintiff and to believe
       that a review of Plaintiff’s specific daily activities was not necessary to
       determine whether the “50% rule” affected his licensure requirement.
       Several educators who testified believed that everything within the duties of
       an assistant principal encompassed “instructional leadership.” Without
       specific statutory or regulatory definition, their belief is reasonable.
       Further, the fact that Plaintiff’s performance evaluations were excellent did
       not cure the fact that he was not licensed as an administrator.

       The trial court found “that [Director] Miles acted based upon a good faith belief
that Plaintiff’s transfer was necessary to the efficient operation of the school system.” It
                                           - 12 -
concluded Mr. Geller was not entitled to relief because Director Miles did not act
arbitrarily, capriciously, or with improper motive when transferring him. The trial court
dismissed Mr. Geller’s complaint and entered a final judgment in favor of the Board. Mr.
Geller appealed the trial court’s decision to the Court of Appeals.

        The Court of Appeals reversed the trial court. Geller v. Henry Cnty. Bd. of Educ.,
No. W2017-01678-COA-R3-CV, 2018 WL 4944542 (Tenn. Ct. App. Oct. 12, 2018),
perm. app. granted, (Tenn. Mar. 28, 2019). It focused on the above-referenced “50%
Rule,” Tennessee Board of Education Rule and Regulation 0520-02-03-.02(6) (2009),
which requires assistant principals with more than 50% of their responsibilities involved
in instructional leadership to hold an administrator license.11 Id. at *6. Mr. Geller argued
that, because Director Miles did not determine that Mr. Geller had spent more than 50%
of his time on instructional leadership while serving as assistant principal at HCHS, the
decision to transfer him for lack of an administrator license was not made in good faith
and was not necessary for the efficient operation of the school system. Id. at *5.

       The Court of Appeals framed the primary issue as “whether the law required Mr.
Geller to hold an administrator’s license.” Id. at *6. It acknowledged that, under
Tennessee law, there is a rebuttable presumption that a director’s decision to transfer a
tenured teacher was made in good faith; the party challenging the director’s decision has
the burden to prove the decision was arbitrary, capricious, or improperly motivated. Id.
at *4 (citations omitted). The Court of Appeals held that Mr. Geller had rebutted the
presumption of good faith and had met the required burden of proof. Id. at *8.

       The intermediate appellate court observed that Director Miles testified at trial that
he believed all administrators were required to hold licenses. It characterized that belief
as not “reasonable or determinative,” and noted that only assistant principals who spend
the majority of their time in instructional leadership need be licensed. Id. at *7 (citing
Tenn. Comp. R. & Regs. 0520-02-03-.03(5)). It found Director Miles transferred Mr.
Geller solely because he did not have an administrator license, without considering his
performance evaluations or how much of his time had been spent on instructional
leadership. Id. at *8.



       11
           The citation to this regulation has changed over time, as explained in footnote 18 infra. We
note that when referencing the “50% Rule,” the Court of Appeals cited Tenn. Comp. R. & Regs. 0520-02-
03-.03(5) (2015). At the time of Mr. Geller’s transfer, the 50% Rule was set forth in Tenn. Comp. R. &
Regs. 0520-02-03-.02(6) (2009), so we generally use this citation of the regulation in this Opinion.
                                                - 13 -
        The Court of Appeals concluded that “a review of Mr. Geller’s specific tasks was
required to determine the necessity of an administrator’s license in his position as
[a]ssistant [p]rincipal.” Id. It held:

      In the absence of any attempt to determine whether Mr. Geller was actually
      spending the majority of his time in instructional leadership, Director Miles
      lacked ‘sufficient, demonstrable grounds’ for transferring Mr. Geller on the
      basis of his lack of license. Likewise, because Director Miles had
      insufficient grounds to conclude that Mr. Geller lacked a required license,
      Director Miles’ decision to transfer Mr. Geller without consideration of the
      timing of transfers or Mr. Geller’s stellar evaluations was in violation of
      Board policy. Given the lack of investigation into whether Mr. Geller was
      required to obtain a license under Rule and Regulation 0520-02-03-.03(5),
      Director Miles had no substantial and material evidence upon which to
      conclude that the transfer was ‘necessary to the efficient operation of the
      school system.’ Under these circumstances, we must conclude that the
      presumption of good faith has been rebutted and the transfer at issue
      violated section 49-5-510.
Id. (emphasis removed) (internal citations omitted).

      The Board sought permission to appeal to this Court, contending that the Court of
Appeals erred in concluding that Director Miles’ transfer of Mr. Geller did not comply
with Tennessee Code Annotated section 49-5-510. We granted permission to appeal.

                                        ANALYSIS

        The Tennessee Constitution gives the General Assembly plenary authority over
public schools. Tenn. Const. art. II, §3, art. XI, § 12; Lawrence Cnty. Educ. Ass’n v.
Lawrence Cnty. Bd. of Educ., 244 S.W.3d 302, 310 (Tenn. 2007). See also Thompson v.
Memphis City Sch. Bd. of Educ., 395 S.W.3d 616, 622 (Tenn. 2012). Pursuant to this
authority, in 1951, the legislature enacted the Teacher Tenure Act (“Tenure Act”),
Tennessee Code Annotated sections 49-5-501, et seq. Thompson, 395 S.W.3d at 623
(citation omitted).

       The Tenure Act defines the term “teacher” broadly to include not only teachers but
also “supervisors, principals,” and others employed in public schools. Tenn. Code Ann. §


                                          - 14 -
49-5-501(11) (2016).12 It gives tenure rights to principals and assistant principals in their
capacity as teachers, not school administrators. Tenn. Code Ann. § 49-5-501(11)(A);
White v. Banks, 614 S.W.2d 331, 334 (Tenn. 1981).

       Mr. Geller was at all relevant times tenured. The Tenure Act’s definition of
“tenure” cautions: “No teacher, including administrative and supervisory personnel, who
has acquired tenure status is entitled to any specific position.” Tenn. Code Ann. § 49-5-
501(11).

       Teacher transfers are within the scope of the Tenure Act. Tenn. Code Ann. § 49-
5-510 (2016); McKenna v. Sumner Cnty. Bd. of Educ., 574 S.W.2d 527, 530 (Tenn.
1978). “Transfer” is defined as “removal from one (1) position to another position under
jurisdiction of the same board.”13 Tenn. Code Ann. § 49-5-501(12). The Tenure Act sets
out the parameters for transfers:

        The director of schools, when necessary to the efficient operation of the
        school system, may transfer a teacher from one location to another within
        the school system, or from one type of work to another for which the
        teacher is qualified and licensed; provided, that transfers shall be acted
        upon in accordance with board policy.

Tenn. Code Ann. § 49-5-510.

       This Court has recounted the history of the managerial authority of county boards
of education and directors (also referred to as superintendents)14 of schools over teacher
transfers:

              As a part of the state’s system of education and local administration,
        county boards of education, as elected by the people, have the duty and
        power to manage and control the public schools within their jurisdictions. .

        12
             Unless otherwise indicated, we cite to the current version of the pertinent statutes.
        13
          The reassignment of a principal or assistant principal to a teaching position is a transfer, not a
termination or demotion that would trigger formal notice and hearing requirements. See Pullum v.
Smallridge, 652 S.W.2d 338, 340-41 (Tenn. 1983); Marion Cnty. Bd. of Educ. v. Marion Cnty. Educ.
Ass’n, 86 S.W.3d 202, 207 (Tenn. Ct. App. 2001).
        14
          In the record, the terms “director” and “superintendent” are used interchangeably. For clarity,
we will normally use “director.”
                                                     - 15 -
      . . Prior to 1992, a popularly elected superintendent of schools and the
      local board shared the authority for the placement of personnel. More
      specifically, Tennessee Code Annotated section 49-5-510 (1990), a part of
      the Teacher Tenure Act, required the approval of the board for the
      superintendent to transfer a teacher within the system from one school to
      another or from one job to another.
             In 1992, the Educational Improvement Act (“EIA”) implemented a
      corporate model of governance and replaced the elected superintendent
      position with a director of schools, appointed by and answerable to the
      board . . . . The director is empowered under the EIA “to employ, transfer,
      suspend, non-renew and dismiss all personnel” within the school system,
      subject only to limited restrictions. Further, as a part of the tenure section,
      the director is authorized, “when necessary to the efficient operation of the
      school system, [to] transfer a teacher from one location to another . . . or
      from one type of work to another for which the teacher is qualified and
      licensed.” Tenn. Code Ann. § 49-5-510 (2002).

Lawrence Cnty. Educ. Ass’n, 244 S.W.3d at 310-11 (alteration in original) (internal
citations omitted). Thus, local school boards no longer have to approve teacher transfers.

       Under section 49-5-510, “a director of schools has the statutory power to transfer
teachers within the local system.” Id. at 314 (citing Tenn. Code Ann. § 49-5-510 (2002)).
“Our courts have interpreted [section 49-5-510] as giving superintendents . . . wide
discretion” in making transfer decisions. Marion Cnty. Bd. of Educ. v. Marion Cnty.
Educ. Ass’n, 86 S.W.3d 202, 208 (Tenn. Ct. App. 2001) (citing Pullum v. Smallridge, 652
S.W.2d 338, 341 (Tenn. 1983); McKenna, 574 S.W.2d at 534; Mitchell v. Garrett, 510
S.W.2d 894, 898 (Tenn. 1974)).

       This Court has stated the limitations on judicial review of a director’s transfer
decision:

      If a transfer is not made in good faith and is the product of arbitrary,
      capricious, or improper conduct, a tenured teacher is entitled to present a
      direct legal challenge in the courts. Judicial review is limited to determining
      “whether or not a transfer was made in accordance with the statutory
      requirements . . . and must be conducted in light of the broad discretion
      which the statutes clearly give.”


                                          - 16 -
Lawrence Cnty. Educ. Ass’n, 244 S.W.3d at 314 (quoting McKenna, 574 S.W.2d at 534;
citing Mitchell, 510 S.W.2d at 898). “A director’s decision to transfer a teacher is
afforded a presumption of good faith, and the party challenging the decision carries the
burden to establish, by a preponderance of the evidence, that the decision was arbitrary,
capricious or ‘improperly motivated.’” Franklin Cnty. Bd. of Educ. v. Crabtree, 337
S.W.3d 808, 814 (Tenn. Ct. App. 2010) (quoting Lawrence Cnty. Educ. Ass’n, 244
S.W.3d at 315).15 “The determinative question is whether the transfer could be classified
as for the ‘efficient operation of the school system.’” Lawrence Cnty. Educ. Ass’n, 244
S.W.3d at 315.

       In light of this standard, we examine the evidence in the record on Mr. Geller’s
transfer. As background for our review of the testimony, we note that the rules and
regulations of the Tennessee State Board of Education included the so-called “50%
Rule,” effective in 2009, which stated assistant principals “with more than fifty percent
(50%) of their responsibilities involved in instructional leadership” must have an
administrator license or be enrolled in a program to obtain one. Tenn. Comp. R. & Regs.
0520-02-03-.02(6) (2009).16

        The trial court credited Director Miles’ testimony that his sole reason for
transferring Mr. Geller was because he did not hold an administrator license. We review
the testimony in light of that credibility determination. “[T]rial courts are able to observe
witnesses as they testify and to assess their demeanor, which best situates trial judges to
evaluate witness credibility.” Wells v. Tenn. Bd. of Regents, 9 S.W.3d 779, 783 (Tenn.
1999).

       Director Miles came to the job of Director of the Henry County School System
with over 20 years’ experience as an educator. In that time, he said, he had never worked
with an administrator who did not have an administrator license.

       Much of Director Miles’ testimony emphasized the importance of instructional
leadership to the success of students. In the context of administrators, he described

        15
           Compare Mitchell v. Garrett, 510 S.W.2d at 898 (“[W]e must presume that the actions of a
board or superintendent are not arbitrary or capricious, but are reasonable and fair unless there is clear
evidence to the contrary.”) (citing Blair v. Mayo, 450 S.W.2d 582 (Tenn. 1970)). The proper burden of
proof for the party challenging the transfer decision is the preponderance of the evidence.
        16
          The regulation stated that such assistant principals “must be properly licensed.” Tenn. Comp.
R. & Regs. 0520-02-03-.02(6). It is undisputed in this case that the “proper” licensure at issue is the
administrator license. See footnote 18 infra regarding changes to the citation of this rule.
                                                 - 17 -
instructional leadership generally as maintaining “a keen focus on teaching and learning”
to achieve “great classroom instruction that leads to every student growing every year,
every day, every week of the school year.” Director Miles acknowledged at times other
things have to be done, but he underscored “the main focus of administration should be
on instruction, teaching and learning in the school.” Apart from classroom instruction,
Director Miles testified, having instructional leaders in administrative positions was “the
single most important thing.” He characterized instructional leadership as “a huge key to
success of schools.”

       Not long after he became the Director of the Henry County School System,
Director Miles recounted, he received a letter from the State informing him that HCHS—
the school at which Mr. Geller served as assistant principal—was in “the bottom 10
percent in achievement of all nontitle schools.” Director Miles felt that remedying this
abysmal assessment depended on having administrators trained and heavily involved in
instructional leadership.      Director Miles himself trained the School System’s
administrators to utilize instructional leadership techniques such as professional learning
communities to improve classroom instruction, as well as instructional leadership teams
to analyze data related to student progress.17

       Apart from the credentialing associated with having an administrator license,
Director Miles said his experience taught him that the training for the administrator
license was as important as the license itself. He asserted that the Board’s priority was to
require administrative certification to serve as an administrator in the School System, that
this was “the direction our district was moving in.” His assertion is corroborated by the
fact that every administrator in the School System held an administrator license, except
for Mr. Geller.

       Director Miles’ testimony shows it was important to the Board and to Director
Miles to prioritize instructional leadership by every administrator. This goes to whether
the decision to transfer Mr. Geller from the assistant principal position for lack of an
administrator license was “necessary to the efficient operation of the school system.”



        17
           Perhaps not coincidentally, during this same time period, Mr. Geller’s job responsibilities at
HCHS changed to include some of the measures Director Miles described. After several years as HCHS
assistant principal with nearly 80% of his time spent on student discipline, during the 2010-2011 school
year, Mr. Geller began spending significant time on job responsibilities such as leading an advisor/advisee
program aimed at increasing student performance and overseeing meetings of the school’s professional
learning communities, collaborative teams of teachers that met to discuss instructional improvement.
                                                  - 18 -
Tenn. Code Ann. § 49-5-510. The employment of properly credentialed professionals is
paramount to the efficient operation of school systems.

       Mr. Geller argues the transfer cannot be seen as “necessary” if the “50% Rule” did
not require him to hold an administrator license. He additionally points out that section
49-5-510 requires the transfer to be “in accordance with board policy.” Tenn. Code Ann.
§ 49-5-510. Board policy, he asserts, is embodied in the “50% Rule,” and the rule
requires only assistant principals who spend more than 50% of their time on instructional
leadership to hold an administrator license. Mr. Geller testified he did not spend more
than 50% of his time on instructional leadership. He asserts Director Miles mistakenly
believed that all assistant principals had to hold an administrator license, so his decision
to transfer Mr. Geller was made “in total disregard of the 50% Rule.” We disagree.

        The 50% Rule provided:

               Effective September 15, 2009, assistant principals. . . with more than
        fifty percent (50%) of their responsibilities involved in instructional
        leadership must be properly licensed or enrolled in a State Board approved
        instructional leadership preparation program.

Tenn. Comp. R. & Regs. 0520-02-03-.02(6).18 The “proper” licensure in this case is the
administrator license. Id.

        Nothing in the 50% Rule prevented Director Miles and the Board from making
instructional leadership central to the duties of the School System’s administrators.
Director Miles’ testimony establishes they had done just that. Indeed, Director Miles
indicated that the disquieting news that HCHS was in the lowest 10th percentile made it
all the more crucial for their school administrators to spend the majority of their time on
instructional leadership.

        18
           At the time of Mr. Geller’s transfer, this regulation was cited at Tenn. Comp. R. & Regs. 0520-
02-03-.02(6). This is the citation used in the trial record. After subsequent amendments, the 50% Rule
was moved to Tennessee Comprehensive Rules and Regulations 0520-02-03-.03(5). That is the citation
used in the Court of Appeals’ opinion. The current version of the 50% Rule is now found at Tenn. Comp.
R. & Regs. 0520-02-03.10(2) (2020). It states that dual assignment personnel whose work
responsibilities include more than 50% instructional leadership must hold appropriate instructional
leadership licensure. Tenn. Comp. R. & Regs. 0520-02-03.10(1) currently requires all principals,
assistant principals, and supervisors serving as instructional leaders to hold the appropriate instructional
leadership license.

                                                  - 19 -
       Once Director Miles and the Board decided to place this kind of priority on
instructional leadership, the 50% Rule itself mandated that the School System’s
administrators hold an administrator license, or at least be in a program to obtain one.
The 50% Rule imposed the requirement that assistant principals whose responsibilities
are primarily comprised of instructional leadership “must be properly licensed.” Thus,
under the rule, an assistant principal without an administrator license could not be
assigned responsibilities consisting mainly of instructional leadership.19 Such a constraint
on the responsibilities that could be assigned to Mr. Geller, because he did not have an
administrator license, would have undermined the very priorities the Board and Director
Miles had established.

        According to Mr. Geller, because the 50% Rule does not require all assistant
principals to get an administrator license, the decision by Director Miles and the Board to
nevertheless impose such a requirement was not “in accordance with” Board policy as set
forth in the 50% Rule. Respectfully, this argument turns the natural interpretation of the
50% Rule on its head. The 50% Rule, effective in 2009, supports school districts that
prioritize instructional leadership by ensuring that administrators who implement
instructional leadership in the schools are trained and credentialed to do so. Under the
50% Rule, if a director and a board decide to require school administrators to undertake
responsibilities mainly comprised of instructional leadership, those administrators must
have an administrator license. The 50% Rule is not meant to impede school districts
from emphasizing instructional leadership, it is meant to support such a priority.

       Mr. Geller argues, and the Court of Appeals held, that “a review of Mr. Geller’s
specific tasks was required to determine the necessity of an administrator's license in his
position as [a]ssistant [p]rincipal.” Geller, 2018 WL 4944542, at *8. Absent such a
review, Mr. Geller argues, Director Miles’ decision to transfer Mr. Geller must be
deemed arbitrary and capricious. Lawrence Cnty. Educ. Ass’n, 244 S.W.3d at 314.

       We must respectfully disagree. A decision to transfer a teacher is necessarily
prospective. In this case, the decision to transfer Mr. Geller reflected the responsibilities
Director Miles and the Board wanted the HCHS assistant principal to have in the
upcoming school year. Director Miles’ testimony showed he and the Board wanted all of

       19
           The term “instructional leadership” is not defined in either the Tenure Act or in the Board
regulations, but in this opinion we need not determine the exact definition of that term. Whatever its
precise meaning, the 50% Rule precluded an assistant principal without an administrator license from
having responsibilities consisting of more than 50% instructional leadership.
                                               - 20 -
the district’s administrators, including the assistant principal at HCHS, to undertake
responsibilities comprised of more than 50% instructional leadership. Whatever Mr.
Geller’s responsibilities had been in the past, the fact that he lacked an administrator
license left him unable to execute on this judgment in the upcoming school year. Under
the 50% Rule, in order for HCHS to have assistant principals whose responsibilities
emphasized instructional leadership, Director Miles had no choice but to transfer Mr.
Geller.

       The necessary implication of Mr. Geller’s argument is that, if an assistant
principal’s past responsibilities did not involve more than 50% instructional leadership,
his school system cannot require him to have an administrator license and cannot transfer
him for lack of an administrator license. Think for a moment how that would work under
the facts of this case. Assuming arguendo that Mr. Geller’s 2011-2012 responsibilities
involved less than 50% instructional leadership, so the argument goes, the 50% Rule
forbade Director Miles from requiring him to have an administrator license and
compelled Director Miles to retain Mr. Geller as assistant principal at HCHS for the
2012-2013 school year. In turn, had Mr. Geller been retained as assistant principal in
2012-2013, under the 50% Rule, absent an administrator license, Mr. Geller was
precluded from undertaking responsibilities involving more than 50% instructional
leadership. Thus, at the end of the 2012-2013 school year, Director Miles would have
been in the same place—he again would have been unable to require Mr. Geller to have
an administrator license and unable to transfer him from the assistant principal position at
HCHS for the upcoming 2013-2014 school year. Consequently, year after year, the
School System would be locked in, forced to retain an assistant principal at HCHS with
no administrator license who could not be assigned responsibilities involving more than
50% instructional leadership.

       Mr. Geller’s interpretation would consign a struggling school to indefinitely
retaining an assistant principal who is precluded under the 50% Rule from performing
mainly instructional leadership, simply because he had not done so in the past. We will
not interpret the rule in a way that prevents a school system’s leadership from improving
its schools by adjusting the priorities for its administrators.

       Thus, under the facts of this case, we conclude Director Miles was not obliged to
base his transfer decision on Mr. Geller’s past responsibilities or even to examine them.
We must respectfully reject the Court of Appeals’ conclusion that, “[w]ithout any
investigation or understanding of Mr. Geller’s daily tasks, . . . Director Miles’ decision to
transfer Mr. Geller solely on the basis of his lack of license was arbitrary and capricious.”
Geller, 2018 WL 4944542, at *8.
                                           - 21 -
       Mr. Geller also argues Director Miles’ decision to transfer Mr. Geller was contrary
to Tennessee Code Annotated section 49-5-510 because he did not consider Mr. Geller’s
excellent evaluation as assistant principal at HCHS.20 He contends Tennessee Board of
Education policy 5.201 and Tennessee Code Annotated section 49-1-302(d)(2)(A) require
teacher and principal evaluations to be a factor in all employment decisions, including
transfer decisions, with no exceptions. Because Director Miles failed to consider Mr.
Geller’s evaluation, Mr. Geller contends, the transfer decision was not made “in
accordance with board policy.” Tenn. Code Ann. § 49-5-510.

       Section 49-1-302(d)(2)(A) provides that teacher and principal evaluations “shall
be a factor in employment decisions, including, but not necessarily limited to, promotion,
retention, termination, compensation and attainment of tenure status.” Tenn. Code Ann.
§ 49-1-302(d)(2)(A) (2016). Tennessee Board of Education policy 5.201 in turn requires
local school boards to use the evaluations to “inform human capital decisions, including
but not limited to individual and group professional development plans, hiring,
assignment and promotion, tenure and dismissal, and compensation.” Tenn. State Bd. of
Educ. Policy Manual, Tennessee Teacher and Principal Evaluation, No. 5.201 (2020).21

       Here, Director Miles acknowledged that he did not review Mr. Geller’s favorable
performance evaluation before he decided to transfer him. Director Miles explained he
did not do so because the transfer decision was based solely on the fact that Mr. Geller
did not have an administrator license, so any evaluation of Mr. Geller’s performance was
irrelevant.

       In some cases, the performance evaluation of a teacher or administrator may be
highly relevant to an employment decision. See, e.g., Elmi v. Cheatham Cnty. Bd. of
Educ., 546 S.W.3d 630, 644 (Tenn. Ct. App. 2017); Jones v. Knox Cnty. Bd. of Educ.,
No. E2015-00304-COA-R3-CV, 2015 WL 9290172, at *4 (Tenn. Ct. App. Dec. 21,
2015); Metro. Nashville Educ. Ass’n v. Metro. Bd. of Pub. Educ., No. M2011-02242-
COA-R3-CV, 2013 WL 870656, at *8 (Tenn. Ct. App. Mar. 7, 2013), perm. app. denied,
(Tenn. Mar. 7, 2013). In this case, it was not. Mr. Geller points to no way in which it

        20
           The evaluation form rated administrators in thirty-eight areas identified as “Tennessee
Instructional Leadership Standards (TILS) and Indicators.”
        21
          Although neither Tennessee Code Annotated section 49-1-302(d)(2)(A) nor Tennessee Board
of Education Policy 5.201 explicitly lists transfer as one of the decisions for which evaluations are to be
considered, we assume for purposes of this appeal that transfers would be included as to both.
                                                  - 22 -
would have made a difference had Director Miles considered his evaluation. Under the
facts of this case, given the broad discretion afforded to Director Miles under the statutes,
we decline to hold that his failure to consider Mr. Geller’s performance evaluation
rendered the transfer decision arbitrary or capricious. Lawrence Cnty. Educ. Ass’n, 244
S.W.3d at 314-15.

        Finally, Mr. Geller contends Director Miles failed to act in accordance with Board
policy 5.115, which requires assignments for the coming school year be made by May 15.
In this case, Director Miles’ transfer decision was made shortly after the June 28 meeting
between Director Miles and Mr. Geller regarding Dr. Nye’s letter. Mr. Geller received
his new assignment on July 27.

       Tennessee Code Annotated section 49-5-401 provides that “[a]ll educators and
other school personnel to be employed for the following school year shall be assigned to
the several schools by June 15 next preceding the school year for which those persons are
employed.” Tenn. Code Ann. § 49-5-401 (2016). The Board’s policy on personnel
assignment provides an earlier deadline of May 15. Henry Cnty Bd. of Educ. Policy
Manual, Personnel Assignment/Transfer, No. 5.115 (1999).22

        The undisputed testimony at trial showed Mr. Geller received his assignment as
assistant principal at HCHS for the upcoming school year prior to the May 15 deadline.
Director Miles did not find out until June, when he received his copy of Dr. Nye’s letter,
that Mr. Geller did not hold an administrator license. After that, Director Miles acted
promptly to meet with Mr. Geller to discuss Dr. Nye’s letter and his licensure. He also
acted promptly to make the decision that it was necessary to transfer Mr. Geller in light
of the fact that he had no administrator license.

       Here, Director Miles did not know until after May 15 that Mr. Geller did not have
the licensure necessary for him to undertake the instructional leadership responsibilities
deemed essential by both Director Miles and the Board. Director Miles could not act on
information he did not yet have. Under Mr. Geller’s interpretation, Director Miles was


        22
           The portion of Board policy 5.115 that addresses the transfer of employees as necessary for the
efficient operation of the school system does not include a deadline for such transfers. Given our
resolution of this issue, we need not determine whether the May 15 deadline applies to transfers under
different factual circumstances. See Summey v. Monroe Cnty. Dep’t of Educ., No. E2011-01400-COA-
R3-CV, 2012 WL 1926444, at *6-7 (Tenn. Ct. App. May 29, 2012) (court held, in part, that failure to
comply with the May 15 deadline for assignment set out in board rules was not applicable to
circumstances of transfer).
                                                 - 23 -
required to keep Mr. Geller on as assistant principal at HCHS simply because he did not
find out about the lack of an administrator license until after May 15.

       This Court “will not apply a particular interpretation to a statute if that
interpretation would yield an absurd result.” State v. Flemming, 19 S.W.3d 195, 197
(Tenn. 2000). Under the facts of this case, we decline to hold that Director Miles’ failure
to transfer Mr. Geller prior to May 15 rendered the transfer decision arbitrary or
capricious. Lawrence Cnty. Educ. Ass’n, 244 S.W.3d at 314-15.

       As emphasized by this Court in Lawrence County Education Ass’n v. Lawrence
County Board of Education, judicial review of a school system director’s decision to
transfer a teacher “must be conducted in light of the broad discretion” given to directors
and the presumption the decision was made in good faith. Id. Under that standard, we
hold Mr. Geller did not meet his burden to prove that Director Miles’ decision to transfer
him was “not made in good faith and is the product of arbitrary, capricious, or improper
conduct.” Id. at 314.


                                      CONCLUSION

       Mr. Geller has pointed to no provision in the Tenure Act that prevents a school
system from establishing instructional leadership by school administrators as a priority.
Director Miles’ testimony demonstrated that he and the Board had in fact made
instructional leadership by administrators a priority for the School System. The 50%
Rule mandated that assistant principals must have an administrative license in order to
undertake more than 50% responsibilities involving instructional leadership. Absent an
administrator license, Mr. Geller was precluded from having assistant principal
responsibilities in the upcoming school year that involved more than 50% instructional
leadership. This was contrary to the priorities Director Miles and the Board had
established for the School System, and Mr. Geller’s transfer was “necessary to the
efficient operation of the school system.” Tenn. Code Ann. § 49-5-510. Under those
circumstances, we hold Mr. Geller failed to meet his burden of proving that Director
Miles’ decision to transfer Mr. Geller was not made in good faith and was arbitrary,




                                          - 24 -
capricious, or improperly motivated. Director Miles did not abuse the broad discretion
afforded him under the statutes. We reverse the decision of the Court of Appeals and
affirm the trial court’s dismissal of Mr. Geller’s complaint and entry of a judgment in
favor of the Board. The costs of appeal are assessed to Mr. Geller, for which execution
may issue if necessary.




                                        _________________________________
                                        HOLLY KIRBY, JUSTICE




                                        - 25 -